DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11248919B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims broader limitations in the independent claims, as the features of display and return time threshold are silent compared to the independent claims of U.S. Patent No. 11248919B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 10127795, hereinafter Hwang, already of record from IDS) in view of Kawagishi (US 20170270796, hereinafter Kawagishi, already of record from IDS). 
Regarding claims 1, 7 and 9, Hwang teaches a driving support apparatus, system and method comprising, 
a communication device configured to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle (See at least Hwang: Fig. 1; Col. 6, lines 32-37); and 
a processor configured to transmit, upon receiving a return request to move the vehicle to an exit location at which the user has exited the vehicle (See at least Hwang: Col. 8, lines 41-45), from the mobile terminal through the communication device, a return command to move the vehicle by automatic driving control to the exit location to the vehicle-mounted device through the communication device (See at least Hwang: Col. 8, lines 41-45).
Yet, Hwang does not explicitly teach:
…upon receiving a return request…
…from the mobile terminal through the communication device, a return command…
However, in the same field of endeavor, Kawagishi teaches:
…upon receiving a return request (See at least Kawagishi: Para. 0064)…
…from the mobile terminal through the communication device, a return command (See at least Kawagishi: Para. 0064)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus, system and method of Hwang, to incorporate mobile terminal sends a return request, as taught by Kawagishi, for the benefit of saving time and effort (see at least Kawagishi: Para. 0005, 0006).

Regarding claim 8, Hwang in combination with Kawagishi teaches the driving support system according to claim 7. Hwang further teaches: 
wherein the mobile terminal is connected to the vehicle-mounted device, which are communicable with each other, and transmits the return command to the vehicle-mounted device (See at least Hwang: Fig. 1; Col. 6, lines 32-37).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi, as applied to claim 1 above, and further in view of Brady (US 20200258018, hereinafter Brady, already of record from IDS).
Regarding claim 2, Hwang in combination with Kawagishi teaches the driving support apparatus according to claim 1. 
Yet, Hwang in combination with Kawagishi does not explicitly teach:
wherein the processor transmits the return command when a return time required to move the vehicle to the exit location is less than an available return time.
However, in the same field of endeavor, Brady teaches:
wherein the processor transmits the return command when a return time required to move the vehicle to the exit location is less than an available return time (See at least Brady: Para. 0035).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Kawagishi, to incorporate return time, as taught by Brady, for the benefit of increasing efficiency and saving time (see at least Brady: Para. 0209, 0230).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi and Brady, as applied to claim 2 above, and further in view of Hilgers et al. (US 20210082287, hereinafter Hilgers, already of record from IDS).
Regarding claim 3, Hwang in combination with Kawagishi and Brady teaches the driving support apparatus according to claim 2. Hwang further teaches:
further comprising: 
a memory that stores a destination (See at least Hwang: Fig. 8; Col. 7, lines 3-27) and…
Yet, Hwang in combination with Kawagishi does not explicitly teach:
…a target arrival time of a passenger riding in the vehicle, wherein 
the processor calculates an expected arrival time at which the vehicle is expected to arrive at the destination of the passenger based on a driving route of the vehicle, and…
… determines the available return time in accordance with an allowable time between the expected arrival time and the target arrival time.
However, in the same field of endeavor, Brady teaches:
… determines the available return time in accordance with an allowable time between the expected arrival time and the target arrival time (See at least Brady: Para. 0035)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Kawagishi, to incorporate return time, as taught by Brady, for the benefit of increasing efficiency and saving time (see at least Brady: Para. 0209, 0230).
Yet, Hwang in combination with Kawagishi and Brady does not explicitly teach:
…a target arrival time of a passenger riding in the vehicle, wherein 
the processor calculates an expected arrival time at which the vehicle is expected to arrive at the destination of the passenger based on a driving route of the vehicle, and…
However, in the same field of endeavor, Hilgers teaches:
…a target arrival time of a passenger riding in the vehicle (See at least Hilgers: Para. 0047), wherein 
the processor calculates an expected arrival time at which the vehicle is expected to arrive at the destination of the passenger based on a driving route of the vehicle (See at least Hilgers: Para. 0047), and …
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Kawagishi and Brady, to incorporate expected arrival time, as taught by Hilgers, for the benefit of increasing inclusiveness (see at least Hilgers: Para. 0002).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi and Brady, as applied to claim 2 above, further in view of Stock et al. (US 20180174264, hereinafter Stock, already of record from IDS), and further in view of Faenger (US 20110275358, hereinafter Faenger, already of record from IDS).
Regarding claim 4, Hwang in combination with Kawagishi and Brady teaches the driving support apparatus according to claim 2. 
Yet, Hwang in combination with Brady does not explicitly teach:
wherein upon detecting that the user has exited the vehicle, the processor transmits a signal to display a return button for sending the return request on the mobile terminal, to the mobile terminal through the communication device.
However, in the same field of endeavor, Kawagishi teaches:
…for sending the return request on the mobile terminal, to the mobile terminal through the communication device (See at least Kawagishi: Para. 0064).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Brady, to incorporate mobile terminal sends a return request, as taught by Kawagishi, for the benefit of saving time and effort (see at least Kawagishi: Para. 0005, 0006).
Yet, Hwang in combination with Kawagishi and Brady does not explicitly teach:
wherein upon detecting that the user has exited the vehicle, the processor transmits a signal to display a return button …
However, in the same field of endeavor, Stock teaches:
… to display a return button (See at least Stock: Para. 0018)…
It would have been obvious to one of ordinary skill in the art to include in the driving support apparatus of Hwang in combination with Kawagishi and Brady with displaying a return button as taught by Stock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase mobility and convenience.
Yet, Hwang in combination with Kawagishi, Brady and Stock does not explicitly teach:
wherein upon detecting that the user has exited the vehicle, the processor transmits a signal …
However, in the same field of endeavor, Faenger teaches:
wherein upon detecting that the user has exited the vehicle, the processor transmits a signal (See at least Faenger: Para. 0043)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Kawagishi, Brady and Stock, to incorporate sending signal when exiting vehicle, as taught by Faenger, for the benefit of saving time and increasing safety (see at least Faenger: Para. 0007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi, Brady, Stock and Faenger, as applied to claim 4 above, and further in view of McKalip et al. (US 20160180682, hereinafter McKalip, already of record from IDS).
Regarding claim 5, Hwang in combination with Kawagishi, Brady, Stock and Faenger teaches the driving support apparatus according to claim 4. 
Although Hwang in combination with Kawagishi, Brady, Stock and Faenger teaches return button on the mobile terminal, Hwang in combination with Kawagishi, Brady, Stock and Faenger does not explicitly teach:
wherein the signal to display the return button on the mobile terminal further displays an available time remaining of the return button on the mobile terminal.
However, in the same field of endeavor, McKalip teaches:
wherein the signal to display the return button on the mobile terminal further displays an available time remaining of the return button on the mobile terminal (See at least McKalip: Para. 0091).
It would have been obvious to one of ordinary skill in the art to include in the driving support apparatus of Hwang in combination with Kawagishi, Brady, Stock and Faenger with available time remaining as taught by McKalip since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase convenience.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi and Brady, as applied to claim 2 above, further in view of Shah et al. (US 20190342739, hereinafter Shah, already of record from IDS), and further in view of Fujimoto et al. (US 20200175558, hereinafter Fujimoto, already of record from IDS).
Regarding claim 6, Hwang in combination with Kawagishi and Brady teaches the driving support apparatus according to claim 2. Hwang further teaches:
 …transmits a command to move the retrieved second vehicle to the exit location to the vehicle-mounted device of the second vehicle through the communication device (See at least Hwang: Col. 8, lines 41-45).
Yet, Hwang in combination with Kawagishi does not explicitly teach:
wherein when the return time is equal to or greater than the available return time, the processor retrieves a second vehicle that is present within a certain range from the exit location, and…
However, in the same field of endeavor, Brady teaches:
… return time (See at least Brady: Para. 0035)…
… return time (See at least Brady: Para. 0035)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Kawagishi, to incorporate return time, as taught by Brady, for the benefit of increasing efficiency and saving time (see at least Brady: Para. 0209, 0230).
Yet, Hwang in combination with Kawagishi and Brady does not explicitly teach:
wherein when … time is equal to or greater than the available …time, the processor retrieves a second vehicle that is present within a certain range from the exit location, and…
However, in the same field of endeavor, Shah teaches:
…the processor retrieves a second vehicle that is present within a certain range from the exit location (See at least Shah: Para. 0043), and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Kawagishi and Brady, to incorporate retrieving vehicle in certain range, as taught by Shah, for the benefit of optimizing tasks of vehicles (see at least Shah: Para. 0043).
Yet, Hwang in combination with Kawagishi, Brady and Shah does not explicitly teach:
wherein when … time is equal to or greater than the available …time…
However, in the same field of endeavor, Fujimoto teaches:
wherein when … time is equal to or greater than the available …time (See at least Fujimoto: Para. 0105), and…
	As time threshold is a common activity for making determination or judgment,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have time is equal to or greater than the available time of Fujimoto and incorporate it into the driving support apparatus of Hwang in combination with Kawagishi, Brady and Shah since there are a finite number of identified, predictable potential solutions (i.e. less, equal or greater than the time threshold) to the recognized need (making determination accordingly) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (making determination or judgment according to time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663